Citation Nr: 1018379	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for the service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2005 
and December 2005 of the RO.  



FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a 
disability picture that is manifested by more than 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing effective 
work and social relationships.  

2.  The service-connected PTSD, the Veteran's sole service-
connected disability currently is not shown to preclude the 
Veteran from securing and following substantially gainful 
employment consistent with his educational and occupational 
background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 50 percent evaluation for the 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2009).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability by reason of service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in September 2006 and June 2008.    

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for an 
increased rating and total rating based on individual 
unemployability due to the service-connected disability 
(TDIU), as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The June 2008 letter provided the Veteran 
with notice of the laws regarding degrees of disability or 
effective dates.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2005 to 2009 are associated with the claims folder.  
Social Security Administration records were obtained.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA examinations in 2006 
and 2009 to obtain medical evidence as to the severity of the 
Veteran's PTSD and whether the Veteran was employable.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


II.  Entitlement to a Higher Disability Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The Board finds that the service-connected PTSD is not shown 
to meet the schedular criteria for the assignment of 
disability rating in excess of 50 percent.    

In determining that the Veteran meets the criteria for a 50 
percent evaluation, the service-connected disability picture 
is found to have been manifested by a level of occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing effective work 
and social relationships due to irritability, social 
avoidance, poor concentration and hypervigilence.  See the 
September 2009 VA examination report.  

The medical evidence shows that the service-connected PTSD is 
manifested by symptoms of difficulty sleeping, anxiety, sleep 
disturbance, intrusive thoughts and nightmares.  See the VA 
examination reports dated in September 2009, December 2006, 
and November 2005 and the VA mental health assessments dated 
in May and June 2009.  

The September 2009 VA psychiatric examination report 
indicates that the Veteran had PTSD symptoms of persistent 
re-experiencing the event manifested by recurrent and 
intrusive recollection of the event and recurrent distressing 
dreams.  

The PTSD caused persistent avoidance of stimuli associated 
with trauma, numbing of general responsiveness, and 
persistent symptoms of increased arousal.  The Veteran's GAF 
scores ranged from 51 to 75, but were predominantly 51, for 
the time period of November 2005 to September 2009.  

A GAF score of 51 reflects more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 75 reflects transient symptoms and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).

The Board finds of this record that an increased rating for 
the service-connected PTSD is not assignable as the 
preponderance of the evidence establishes mild to moderate 
impairment due to the PTSD, with no serious or major 
impairment.  

The medical evidence establishes that the PTSD does not cause 
deficiencies in most areas (work, school, family relations 
judgment, thinking, or mood).  The psychologist who performed 
the September 2009 VA examination report opined that the PTSD 
did not cause any deficiencies in these areas and concluded 
that the Veteran was not severely impaired due to the PTSD.  

There is no evidence of deficiencies in judgment.  See the 
September 2009 and the December 2006 VA examination reports 
and the May and June 2009 VA mental health treatment records.  

There also is no evidence of deficiencies in thinking due to 
the PTSD.  The medical evidence shows that the Veteran has a 
diagnosis of cognitive disorder that is due to substance 
abuse and mini-strokes, not PTSD.  See the September 2009 VA 
examination report.  The evidence establishes that any 
cognitive or thought dysfunction is not caused by the PTSD.   

While there is evidence of some impairment of occupational 
functioning, the service-connected PTSD is not shown to have 
caused significant interference with his ability to work 
gainfully.  The current rating of 50 percent is shown to be 
based on the Veteran having moderate occupational impairment 
due to the PTSD, as discussed.  

The December 2006 VA examination report identified that the 
Veteran's impairment as being difficulty getting along with 
others, anxiety, and sleep disturbance that caused difficulty 
with employment.  However, the psychologist who performed the 
September 2009 VA examination report concluded that the PTSD 
did not cause any deficiencies in work.  

Moreover, the psychologist who performed the September 2009 
VA examination concluded that the PTSD did not cause any 
deficiencies in mood.  The December 2006 and November 2005 VA 
examination reports indicate that the Veteran's mood was 
calm.  

In addition, the Board finds that the evidence establishes 
that the service-connected PTSD causes mild to moderate 
impairment in social functioning but does not result in a 
serious disruption of the Veteran's social and family 
relationships.  Here, the Veteran is shown to be currently 
married to and living with his third wife.  He reported 
having a relationship with members of his family.  

The September 2009 VA examination report indicates that the 
service-connected PTSD does produce some observable 
interferes with the Veteran's social relationships in daily 
life.  The examiner found this to be manifested by social 
avoidance due to the PTSD.  

The earlier December 2006 VA examination report described 
this as being manifested by difficulty getting along with 
others.  The GAF scores in the regard are found to be 
reflective actual disablement ranging from periods of mild or 
transient impairment in social settings to an overall level 
of moderate impairment in industrial adaptability.  
Significantly, the psychologist who performed the September 
2009 VA examination added that the service-connected PTSD did 
not cause any deficiencies in family relationships.   

Accordingly, on his record, the Board finds that the service-
connected PTSD overall does not produce or more nearly 
resemble a disability picture manifested by deficiencies in 
most areas or an inability to establish and maintain 
effective social and work relationships.  

Thus, the service-connected PTSD does not meet the criteria 
that would warrant the assignment of a rating higher than 50 
percent under the rating schedule for evaluation of mental 
disorders.  38 C.F.R. § 4.7.  

In addition, is no showing of total social and occupational 
impairment due to the service-connected PTSD as to warrant 
the assignment of a 100 percent rating evaluation on a 
schedular basis at any time during the period of this appeal.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

The psychologist who performed the September 2009 VA 
examination report concluded that the PTD did not cause total 
occupational impairment.  The psychologist opined in this 
regard that the Veteran had only reduced reliability and 
productivity for employment due to the PTSD.  

The psychiatrist who performed the December 2006 VA 
psychiatric examination also added that the Veteran would not 
be precluded from employment due to the service-connected 
PTSD.  There is competent evidence to establish that he is 
experiencing total social and occupational impairment due to 
the service-connected PTSD alone.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating higher 
than 50 percent for the service-connected PTSD.  

Accordingly, on this record, a staged rating is not 
application in this case.  The Board has examined the record 
and finds that an evaluation of more than 50 percent is not 
warranted for the service-connected PTSD at any time during 
the period of the appeal.  It appears from the medical 
evidence that the PTSD has remained essentially constant over 
the entire time.  Accordingly, a staged rating under Hart is 
not warranted.  

The Board has also considered whether there is any evidence 
which would support a remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no medical evidence or information 
showing that the Veteran's service-connected PTSD has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  

The service-connected PTSD is not shown to present an unusual 
or exceptional disability picture that is not addressed by 
the applicable rating criteria.  

The Board finds that the Veteran's symptoms are consistent 
with the criteria set forward in the Rating Schedule.  The 
Board finds that his disability picture does not render 
impractical the application of the regular schedular 
standards in this case.  See 38 C.F.R. § 3.321(b)(1).  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


III.  Entitlement to a total rating based upon individual 
unemployability by reason of service-connected disability.  

Pertinent Law and Regulations

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 
percent, a total rating due to individual unemployability may 
nonetheless be assigned if a veteran is rendered unemployable 
as a result of service-connected disabilities, provided that 
certain regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disability of one or both 
lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, 
advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether the veteran currently 
is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  


Analysis

Service connection is in effect for PTSD rated as 50 percent 
disabling.  For the purposes of 38 C.F.R. § 4.16(a), the 
Veteran has a combined service-connected rating of 50 
percent.  Consequently, the Veteran's combined rating does 
not meet the percentage requirements of 38 C.F.R. § 4.16(a), 
for consideration for a total unemployability rating on a 
schedular basis.   

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).   

The record shows that the Veteran received a GED and had 
training as a mechanic.  He apparently worked as a mechanic 
from 1989 to 1991.  See the August 2006 TDIU application.  He 
then was self employed as a car dealer from 1983 to 1995.  
See the June 2004 TDIU application.  He reported becoming too 
disabled to work in 1993.  See the August 2006 claim for 
TDIU.  He reported that he stopped working due to arthritis, 
PTSD and a stroke.  

However, the medical evidence does not establish that the 
service-connected PTSD precludes him from securing and 
following a substantially gainful occupation consistent with 
educational and industrial background.  The service-connected 
PTSD itself is not shown to cause more than moderate 
occupational impairment so as to prevent him engaging in 
substantially gainful employment.  

The September 2009 VA examination report in this regard 
showed that the VA psychologist opined that the service-
connected PTSD did not cause total occupational impairment 
but only reduced reliability and productivity.  The 
psychologist added significantly that, if not for the 
Veteran's nonservice-connected cognitive disorder, he would 
more likely than not be able to work in sedentary or physical 
employment.  

The December 2006 VA examination also found that service-
connected PTSD did not preclude the Veteran from working but 
that the nonservice-connected cognitive disorder prevented 
employment.  Moreover, the VA psychiatrist who performed the 
November 2005 VA examination also opined that the PTSD, in 
and of itself, did not preclude employment.  

Thus, without more from the Veteran, there is no showing that 
the service-connected PTSD alone prevented the Veteran from 
obtaining and retaining substantially gainful employment 
consistent with is educational and occupational experiences.  

Significantly, the only records from the Social Security 
Administration show that there was insufficient evidence to 
determine whether the Veteran had a physical or mental 
disability.  See the Social Security Administration records 
dated in November 2006 and February 2007.  Thus, the Veteran 
has submitted no competent evidence that even tends to 
support his assertions that he is prevented from working 
solely due to a service-connected disability.  



ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD is denied.  

A total rating based on unemployability by reason of service-
connected disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


